Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 11, line 15, “a” (before “second position”) has been deleted and replaced with –the--;
In claim 15, line 1, “14” (after “claim) has been deleted and replaced with –11--.

These changes have been made for the purpose of improving the clarity of the claim recitations and are not deemed to materially affect the intended scope of coverage. As regards the change to claim 11, this change clarifies that the recited “second position” refers to the second position which has been already recited; as regards the changes to claim 15, this change ensures that the claim depends from a pending claim containing the subject matter of previous claim 14.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616